DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second side of the insulating part opposite the first side is partially open” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “a second elastic force less than the first elastic force,” has not been described sufficiently to convey what the inventors wanted to limit. An elastic force varies based on a compression force acting on an object. Thus, two objects would have varying elastic forces depending on various situations, and a direct comparison between the two objects’ elastic force cannot be made. For examination purposes, “a second elastic force less than the first elastic force” will be construed as “a second Young’s modulus higher than the first Young’s modulus.”
Claim 17 recites “a second side of the insulating part opposite the first side is partially open,” has not been disclosed in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlin et al. (US 2012/0274156).
Regarding claim 1, Chamberlin teaches a stator (26), comprising: 
5a stator core (34) having a plurality of slots (42); 
a plurality of stator coils (36) inserted into the plurality of slots (42) and wound on the stator core (34), each of the stator coils (36) having two ends (64) electrically connected to form a joint portion (63); and 

    PNG
    media_image1.png
    559
    488
    media_image1.png
    Greyscale

an insulating part (66) made of a dielectric material, formed as a single body, 10having a plurality of openings (68), joint portions (63) of the stator coils (36) being inserted into the insulating part (66) through the openings (68), the insulating part (66) being configured to cover at least respective parts of the joint portions (63) and provide a distance between neighboring joint portions (63).

    PNG
    media_image2.png
    347
    512
    media_image2.png
    Greyscale

Regarding claim 2/1, Chamberlin was discussed above in claim 1. Chamberlin further teaches wherein the plurality of openings (68) are disposed on a first side (70) of the insulating part (66), and 
wherein a second side (72) disposed opposite the first side (70) is closed (FIG 7C).
Regarding claim 3/1, Chamberlin was discussed above in claim 1. Chamberlin further teaches wherein each of the stator coils comprises: 
20a first conductor and a second conductor (44) configured to allow electric current to flow therethrough, the first conductor and the second conductor (44) defining the two ends (64) of the stator coil (36), respectively; and 
covering portions (50, 52) configured to cover respective parts of the first and second conductors (44), excluding the joint portion (63), and provide protection, and 
25wherein the insulating part (66) partially covers the covering portions (50, 52; FIG 14).
Regarding claim 10/1, Chamberlin was discussed above in claim 1. Chamberlin further teaches wherein the insulating part (66) includes a first 5insulating portion (main part in FIG 7A-C) and a second insulating portion (resin, epoxy, varnish etc.) made of different types of dielectric materials ([0050]).
Regarding claim 11/1, Chamberlin was discussed above in claim 1. Chamberlin further teaches wherein the first insulating portion (66) defines an inner side of the insulating part (66) and has a first elastic force (Young’s modulus of Nomex® is 3.13 GPa), and 
10wherein the second insulating portion ([0050]) defines an outer side of the insulating part (66) and has a second elastic force (Young’s modulus of resin is 3.81 GPa to 5.81 GPa) less than the first elastic force.
Note: Young’s modulus is the measure of stiffness. Thus, the lower a Young’s modulus of a material, the higher an elastic force of the material.
Regarding claim 12/1, Chamberlin was discussed above in claim 1. Chamberlin further teaches wherein the insulating part (66) further includes an adhesive layer (thermally-activated adhesive) provided on an inner surface thereof ([0049]).
Regarding claim 14/1, Chamberlin was discussed above in claim 1. Chamberlin further teaches wherein the dielectric material has a dielectric constant ranging between 3 or 5 ([0054] Nomex® has a constant of 3.4 and fiberglass has a constant of 5.2).
Regarding claim 15/14, Chamberlin was discussed above in claim 14. Chamberlin further teaches wherein the dielectric material includes at least one of Polyimide, Polyamideimide, and Polyetheretherketone ([0048] discloses polymer).
Regarding claim 16/1, Chamberlin was discussed above in claim 1. Chamberlin further teaches wherein the plurality of stator coils (36) is spaced apart from one another along a circumference of the stator core (34) by a predetermined interval, and 
wherein the insulating part (66) has a ring shape to cover the joint portions (63) of the plurality of stator coils (36).

Regarding claim 18, Chamberlin teaches A method of manufacturing a stator (26), the method comprising: 
welding two ends (64; [0039]) of each of a plurality of stator coils (36) wound on a stator core (34) to form a joint portion (63); 
inserting joint portions (63) of the plurality of stator coils (36) into a plurality of 20openings (68) in an insulating part (66) made of a dielectric material; 
impregnating a coating material (second insulation of resin, epoxy, varnish etc.) into the plurality of stator coils (36) to form a film thereon; and 
curing the impregnated coating material ([0050]).
Regarding claim 19/18, Chamberlin was discussed above in claim 18. Chamberlin further teaches wherein the coating material includes varnish ([0050]).
Regarding claim 20/18, Chamberlin was discussed above in claim 18. Chamberlin further teaches wherein the dielectric material has a dielectric constant ranging between 3 or 5 ([0054] Nomex® has a constant of 3.4 and fiberglass has a constant of 5.2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al. (US 2012/0274156) in view of Nakano (JP 2013-115832 A).
Regarding claim 9/3, Chamberlin was discussed above in claim 3. Chamberlin further teaches wherein the insulating part (66) further includes a plurality of accommodation spaces (68) partitioned from each other and inserted into each of the joint portions (63; FIG 7A-C), and 
Chamberlin fails to teach wherein each of the accommodation spaces has a first inner diameter defining an area that surrounds the joint portion and a second inner diameter 25defining an area that surrounds the covering portions, so that the insulating part 19Attorney Docket Number: 14439.0113-00000 is engagingly supported by the covering portions when inserted into the joint portion.
Nakano teaches wherein each of the accommodation spaces (42) has a first inner diameter defining an area that surrounds the joint portion (38) and a second inner diameter 25defining an area that surrounds the covering portions (34), so that the insulating part (40, 44) 19Attorney Docket Number: 14439.0113-00000is engagingly supported by the covering portions (34) when inserted into the joint portion (38).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Chamberlin to incorporate Nakano to teach wherein each of the accommodation spaces has a first inner diameter defining an area that surrounds the joint portion and a second inner diameter 25defining an area that surrounds the covering portions, so that the insulating part 19Attorney Docket Number: 14439.0113-00000 is engagingly supported by the covering portions when inserted into the joint portion, for the advantages of completely insulating each of the joint portions from each other.

    PNG
    media_image3.png
    339
    427
    media_image3.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al. (US 2012/0274156) in view of Aoki et al. (JP 2000-209802 A).
Regarding claim 13/1, Chamberlin was discussed above in claim 1. Chamberlin further teaches a wherein the insulating part (66) comprises: 
a first portion defining an upper surface thereof; and 
a second portion defining a side surface thereof. 

    PNG
    media_image4.png
    553
    457
    media_image4.png
    Greyscale

Chamberlin fails to teach wherein a thickness of the first portion is less than a thickness of the 20second portion.
Aoki teaches wherein a thickness of the first portion is less than a thickness of the 20second portion (264).

    PNG
    media_image5.png
    444
    478
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Chamberlin to incorporate Aoki to teach wherein a thickness of the first portion is less than a thickness of the 20second portion, as disclosed in [0005], changing the thickness of the insulation is merely a design choice one of ordinary skill in the art could easily make.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 4/3, the specific limitation of “wherein the insulating part further comprises a support portion protruding from an inner surface thereof, the support portions being configured to be elastically deformable” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
	The closest prior art Nakano (JP 2013-115832 A), Nakano (JP 2014-023210 A) and Aoki et al. (JP 2000-209802 A) all discloses a support portion within an insulating part, but fails to teach the support portion protruding and is configured to be elastically deformable.
	Claims 5-8 are allowable for depending upon claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834   

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834